     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.902 Page 1 of 10


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BARRY ERNEST OCHOA,                                 Case No. 19cv346-MMA (JLB)
12                                       Plaintiff,
                                                          ORDER DENYING DEFENDANT
13                         vs.                            VON LINTIG’S MOTION TO
                                                          DISMISS
14
15    C. VON LINTIG,
                                                          [Doc. No. 20]
16                                     Defendant.

17
18
19
20          Plaintiff Barry Ernest Ochoa, a California inmate proceeding pro se, brings this
21    civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff alleges that Defendant Dr. C.
22    Von Lintig violated his Eighth Amendment right to adequate medical care. See Doc. No.
23    14. Defendant Von Lintig moves to dismiss Plaintiff’s claim pursuant to Federal Rule of
24    Civil Procedure 12(b)(6). See Doc. No. 20. Plaintiff filed a response in opposition, to
25    which Defendant Von Lintig replied. See Doc. Nos. 28, 29. The Court took the matter
26    under submission without oral argument pursuant to Federal Rule of Civil Procedure
27    78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 30. For the reasons set forth below, the
28    Court DENIES Defendant Von Lintig’s motion.
                                                      1
                                                                                 19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.903 Page 2 of 10


1                                                  BACKGROUND 1
2              On July 3, 2013 Plaintiff “arrived” at Centinela State Prison and “requested
3     [hepatitis] C treatment.” Doc. No. 14 at 3. 2 Medical staff ordered “bloodwork” on July
4     26, 2013 which “showed Plaintiff had [hepatitis] C genotype 1(a).” Id. Plaintiff was
5     “referred to the [hepatitis] C clinic where additional bloodwork was ordered.” Id.
6     Plaintiff claims this additional bloodwork “showed an increase in the severity of
7     [Plaintiff’s] medical condition.” Id.
8              On November 12, 2013, Plaintiff made an “additional request for treatment” when
9     he was seen at the “Hep C clinic.” Id. Plaintiff alleges he “complained of extreme pain
10    and recurring symptoms.” Id. However, he claims Defendant Von Lintig “refused
11    [Plaintiff’s] request for treatment” because according to the “CDCR’s” hepatitis C (also
12    referred to as “HCV”) “management policy and procedure,” Plaintiff needed to be “at
13    least stage 2” before he became “eligible for the treatment.” Id. Plaintiff alleges
14    Defendant Von Lintig “refused to complete a (TAR) treatment authorization request” Id.
15    “At this point the [Plaintiff’s hepatitis C] had not yet caused any permanent liver (or
16    other) damage.” Id. Von Lintig did order a “biopsy of [Plaintiff’s] liver.” Id. at 13.
17             On January 10, 2014, a “report was issued indicating that the results of the biopsy”
18    indicated that Plaintiff’s hepatitis C “had progressed to stage 2.” Id. Plaintiff was
19    “notified that a 14 day follow up would be generated” but “it never happened.” Id.
20    Plaintiff submitted a “Health Care Services Request” form “seeking treatment” for his
21    stage 2 hepatitis C. Id.
22             “Weeks later,” Plaintiff had an appointment with Defendant Von Lintig and claims
23    he “stated [his] concern about developing cirrhosis” and “requested treatment.” Id.
24
25
      1
26     Because this matter is before the Court on a motion to dismiss, the Court must accept as true the
      allegations set forth in Plaintiff’s complaint. See Hosp. Bldg. Co. v. Trs. Of Rex Hosp., 425 U.S. 738,
27    740 (1976).
28    2
          Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.
                                                           2
                                                                                             19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.904 Page 3 of 10


1     However, Plaintiff alleges Von Linting “denied [his] request and stated CDCR’s policy
2     had changed and [he] would not now be eligible for treatment” until he reached “stage 3.”
3     Id.
4            Plaintiff was examined by Dr. Rogelio Ortega on February 1, 2016, who informed
5     Plaintiff that he was “concerned about [him] developing cirrhosis.” Id. One day later,
6     Dr. Kyle Seely examined Plaintiff and “noted that [he] was eligible for Hepatitis C
7     treatment and he completed a TAR.” Id. On March 8, 2016, Dr. Seeley informed
8     Plaintiff that his treatment “was deferred by the HCV Oversight Committee due to
9     [Plaintiff] possibly being released early on parole.” Id. However, Dr. Seeley, after
10    speaking with Plaintiff, “emailed the HCV and informed them [Plaintiff] was not eligible
11    for early parole and asked to reconsider the processing of Plaintiff’s TAR.” Id. at 3-4.
12           On March 16, 2016, Plaintiff “treatment was approved by Mr. Carmichael.” Id. at
13    4. Plaintiff completed treatment on June 16, 2016. See id. at 4. While the “treatment
14    allegedly” showed Plaintiff was “cured” of hepatitis C, further testing showed he had
15    cirrhosis of the liver. Id.
16           Based on these allegations, Plaintiff brings an Eighth Amendment inadequate
17    medical care claim against Defendant Von Lintig. She moves to dismiss Plaintiff’s
18    claim, arguing that the claim is barred by the applicable statute of limitations and Plaintiff
19    fails to state a plausible claim for relief. Plaintiff responds that he is entitled to tolling of
20    the statute of limitations and his claim is sufficiently pleaded.
21                                              DISCUSSION
22           1. Legal Standard
23           A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
24    sufficiency of the complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A
25    pleading must contain “a short and plain statement of the claim showing that the pleader
26    is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, plaintiffs must also plead
27    “enough facts to state a claim to relief that is plausible on its face.” Fed. R. Civ. P.
28    12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard
                                                      3
                                                                                      19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.905 Page 4 of 10


1     thus demands more than a formulaic recitation of the elements of a cause of action, or
2     naked assertions devoid of further factual enhancement. See Ashcroft v. Iqbal, 556 U.S.
3     662, 678 (2009). Instead, the complaint “must contain allegations of underlying facts
4     sufficient to give fair notice and to enable the opposing party to defend itself effectively.”
5     Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
6            In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
7     of all factual allegations and must construe them in the light most favorable to the
8     nonmoving party. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir.
9     1996). The court need not take legal conclusions as true merely because they are cast in
10    the form of factual allegations. See Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir.
11    1987). Similarly, “conclusory allegations of law and unwarranted inferences are not
12    sufficient to defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir.
13    1998).
14           When the plaintiff is appearing pro se, the court must construe the pleadings
15    liberally and afford the plaintiff any benefit of the doubt. See Thompson v. Davis, 295
16    F.3d 890, 895 (9th Cir. 2001); Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621,
17    623 (9th Cir. 1988). In giving liberal interpretation to a pro se complaint, however, the
18    court is not permitted to “supply essential elements of the claim that were not initially
19    pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
20           2. Analysis
21              a) Statute of Limitations
22           As a threshold matter, Defendant Von Lintig argues that Plaintiff’s cause of action
23    is untimely and therefore barred by the applicable statute of limitations. Defendant Von
24    Lintig treated Plaintiff beginning in November 2013 through January 10, 2014. Plaintiff
25    initiated this action on or around February 19, 2019. 3 See Doc. No. 9 at 7.
26
27
      3
       The Clerk of Court administratively opened this case and docketed Plaintiff’s initial complaint on
28    February 19, 2019. See Doc. No. 1. The Court acknowledges that under the “mailbox rule,” when a pro
                                                       4
                                                                                       19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.906 Page 5 of 10


1            “For actions under 42 U.S.C. § 1983, courts apply the forum state’s statute of
2     limitations for personal injury actions, along with the forum state’s law regarding tolling,
3     including equitable tolling, except to the extent any of these laws is inconsistent with
4     federal law.” Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004) (citation omitted); see
5     also Wilson v. Garcia, 471 U.S. 261, 276 (1985), superseded by statute on other grounds
6     as stated in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 377–78 (2004)); Bd. of
7     Regents of Univ. of State of N.Y. v. Tomanio, 446 U.S. 478, 483–84 (1980). In California,
8     the statute of limitations for a personal injury claim based on the wrongful or negligent
9     act of another is two years from the date of accrual. See Cal. Civ. Proc. Code § 335.1.
10           The date upon which a cause of action accrues is governed by federal law. See
11    Wallace v. Kato, 549 U.S. 384, 387 (2007). This is generally when the plaintiff knows or
12    has reason to know of the injury which is the basis of the action. See Kimes v. Stone, 84
13    F.3d 1121, 1128 (9th Cir.1996). Defendant Von Lintig points out that Plaintiff alleges he
14    knew of the risk of developing cirrhosis of the liver at the time Von Lintig oversaw his
15    treatment for hepatitis C. Based on this allegation, Defendant Von Lintig argues that the
16    statute of limitations began running in early 2014, at the latest. However, Plaintiff also
17    alleges he did not actually develop cirrhosis until 2016 and moreover, he was not aware
18    he had the disease until 2017 when he finally received his medical records.
19           As mentioned above, a plaintiff may be entitled to statutory or equitable tolling of
20    the applicable limitations period. Under California’s “delayed discovery rule,” the statute
21    of limitations may be tolled “until the plaintiff discovers, or has reason to discover, the
22
23
24    se prisoner gives prison authorities a pleading to mail to court, the court deems the pleading
25    constructively “filed” on the date it is signed by the prisoner. Roberts v. Marshall, 627 F.3d 768, 770
      n.1 (9th Cir. 2010) (citation omitted); Douglas v. Noelle, 567 F.3d 1103, 1104 (9th Cir. 2009) (stating
26    the “mailbox rule applies to § 1983 suits filed by pro se prisoners”). Here, the Court ordered Plaintiff’s
      initial complaint stricken from the record and the case administratively terminated based on Plaintiff’s
27    failure to comply with General Order 653A. See Doc. No. 4. There is no longer a record of the date
      Plaintiff signed his initial complaint. However, as discussed infra, the discrepancy is immaterial for
28    purposes of determining whether Plaintiff’s cause of action is timely.
                                                           5
                                                                                              19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.907 Page 6 of 10


1     cause of action.” Fox v. Ethicon Endo–Surgery, Inc., 35 Cal. 4th 797, 807 (2005). A
2     plaintiff has “reason to discover” a cause of action when he “has reason at least to suspect
3     a factual basis for its elements.” Id. “[T]he last element to occur is generally, as a
4     practical matter, the injury to the future plaintiff.” Fox v. Ethicon Endo-Surgery, Inc., 35
5     Cal. 4th 797, 809 (2005).
6           Plaintiff alleges that on August 11, 2016, “further testing showed [he] had cirrhosis
7     of the liver.” Doc. No. 14 at 4. Plaintiff claims that he developed cirrhosis because
8     Defendant Von Lintig failed to treat him for hepatitis C. Although she stopped treating
9     Plaintiff in or around January 2014, Plaintiff’s cause of action against Defendant Von
10    Lintig could not have accrued until the complained-of injury manifested. Here, the
11    relevant injury is cirrhosis of the liver, the “development of the problem [hepatitis C] into
12    a more serious condition which poses greater danger to the patient or which requires
13    more extensive treatment.” Augustine v. United States, 704 F.2d 1074, 1078 (9th Cir.
14    1983). In such a case, the Ninth Circuit instructs that it is only when “the patient
15    becomes aware or through the exercise of reasonable diligence should have become
16    aware of the development of a pre-existing condition into a more serious condition that
17    his cause of action can be said to have accrued . . ..” Id.; see also McDonald v.
18    Macabuhay, No. CV07-1022-PHX-GMSMHB, 2009 WL 2432833, at *6 (D. Ariz. Aug.
19    10, 2009) (“The Court finds that Plaintiff’s claims are not barred by the statute of
20    limitations because he had no reason to know that any of Defendant’s actions or inactions
21    caused him any injury until he discovered he had cirrhosis in July 2006.”).
22          Taking Plaintiff’s allegations as true, as this Court must at this stage of the
23    proceedings, Plaintiff’s injury manifested in August 2016. California law provides that
24    “[i]f a person entitled to bring an action . . . is, at the time the cause of action accrued,
25    imprisoned on a criminal charge, or in execution under the sentence of a criminal court
26    for a term less than for life,” the statute of limitations is tolled for two years. Cal. Civ.
27    Proc. Code § 352.1. The Court takes judicial notice of the fact that Plaintiff is
28    incarcerated “for a term less than for life,” see People v. Ochoa, No. B246266, 2014 WL
                                                      6
                                                                                      19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.908 Page 7 of 10


1     4409613, at *1 (Cal. Ct. App. Sept. 8, 2014), and is therefore entitled to two years of
2     statutory tolling. See Fed. R. Evid. 201(b); see also Mir v. Little Co. of Mary Hosp., 844
3     F.2d 646, 649 (9th Cir. 1988) (holding that a court may “‘take judicial notice of matters
4     of public record outside the pleadings’ and consider them for purposes of the motion to
5     dismiss.”); Bryant v. Carleson, 444 F.2d 353, 357 (9th Cir. 1971) (court took judicial
6     notice of proceedings and filings in California courts). Plaintiff had a total of four years
7     beginning in August 2016 to bring his claim against Defendant Von Lintig. Plaintiff’s
8     cause of action is timely even without the benefit of the discovery rule. Accordingly, the
9     Court must determine whether Plaintiff states a plausible Eighth Amendment claim.
10              b) Eighth Amendment Claim
11          Prisons must provide medical care for their prisoners. Estelle v. Gamble, 429 U.S.
12    97, 103 (1976). Failure to do so can amount to an Eighth Amendment violation under 42
13    U.S.C. § 1983. Id. at 105. To succeed on an Eighth Amendment claim for deficient
14    medical care, a plaintiff must show “deliberate indifference” to his or her “serious
15    medical needs.” Id. at 104. This includes “both an objective standard—that the
16    deprivation was serious enough to constitute cruel and unusual punishment—and a
17    subjective standard—deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th
18    Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th
19    Cir. 2014).
20          To satisfy the objective standard, a plaintiff must prove the existence of a serious
21    medical need. Estelle, 429 U.S. at 104. A serious medical need exists whenever failure
22    to provide treatment “could result in further significant injury” or cause “the unnecessary
23    and wanton infliction of pain.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)
24    (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled in part on
25    other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, (9th Cir. 1997) (en
26    banc)) (internal quotation marks omitted). “Indications that a plaintiff has a serious
27    medical need include ‘the existence of an injury that a reasonable doctor or patient would
28    find important and worthy of comment or treatment; the presence of a medical condition
                                                    7
                                                                                   19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.909 Page 8 of 10


1     that significantly affects an individual’s daily activities; or the existence of chronic and
2     substantial pain.’” Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (quoting
3     McGuckin, 974 F.2d at 1059-60).
4            Plaintiff’s allegations regarding hepatitis C are sufficient to satisfy the objective
5     component of his Eighth Amendment claim. See Erickson v. Pardus, 551 U.S. 89, 93–94
6     (2007) (allegation that the denial of hepatitis C treatment resulted in endangerment of the
7     plaintiff’s life sufficiently meets the objective requirement for an Eighth Amendment
8     claim based on deliberate indifference to a serious medical need); Andrews v. Cervantes,
9     493 F.3d 1047, 1055 (9th Cir. 2007) (hepatitis C is a chronic disease that “quite
10    obviously cause[s] serious health problems, and can result in death”).
11           Plaintiff also must plausibly allege that Defendant Von Lintig was deliberately
12    indifferent to his serious medical needs. A prison official is deliberately indifferent
13    whenever the official “knows of and disregards an excessive risk to inmate health and
14    safety.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Gibson v. Cnty.
15    of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)) (internal quotation marks omitted).
16    This requires more than mere misdiagnosis, medical malpractice, or even gross
17    negligence. Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990). But deliberate
18    indifference “may appear when prison officials deny, delay or intentionally interfere with
19    medical treatment, or it may be shown by the way in which prison physicians provide
20    medical care.” Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988).
21           According to Plaintiff, he presented to Defendant Von Lintig in extreme pain and
22    otherwise displaying symptoms of hepatitis C. Defendant Von Lintig advised that he did
23    not qualify for treatment under the applicable regulations at the time she initially treated
24    him. 4 Plaintiff further alleges that Defendant Von Lintig ordered a liver biopsy to
25
26
      4
       Defendant Von Lintig has submitted two exhibits in support of her motion, including the California
27    Correctional HealthCare Systems’ “receivership fact sheet” and “care guide for hepatitis C.” Crenshaw
      Decl., Exs. A and B, Doc. No. 20-2. However, on a motion to dismiss pursuant to Rule 12(b)(6), the
28    Court must limit its review to the operative complaint and may not consider extrinsic evidence. See Lee
                                                         8
                                                                                           19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.910 Page 9 of 10


1     determine whether Plaintiff’s condition had progressed such that he did in fact qualify for
2     treatment. According to Plaintiff, his condition had progressed but Defendant Von Lintig
3     again refused treatment. Von Lintig advised Plaintiff the refusal was based on a change
4     in applicable policy which required his condition to be further advanced and did not
5     follow up any further.
6            As noted above, denying a plaintiff treatment may support a colorable Eighth
7     Amendment claim. See, e.g., Shapley v. Nevada Bd. Of State Prison Com’rs, 766 F.2d
8     404, 407 (9th Cir. 1985). And in Colwell, supra, the Ninth Circuit made clear that the
9     categorical denial of medically necessary treatment is “the paradigm of deliberate
10    indifference.” 763 F.3d at 1063. Plaintiff has alleged sufficient facts to support the
11    subjective component of his claim against Defendant Von Lintig. Accordingly, dismissal
12    of Plaintiff’s Eighth Amendment claim at this stage of the proceedings would be
13    improper.
14    //
15    //
16    //
17    //
18    //
19
20
21    v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). There are exceptions to this general rule,
      including judicially noticeable facts and application of the incorporation-by-reference doctrine wherein
22    the Court may consider “[d]ocuments whose contents are alleged in a complaint and whose authenticity
      no party questions, but which are not physically attached to the pleading . . ..” In re Stac Elec. Sec.
23    Litig., 89 F.3d 1399, 1405 n. 4 (9th Cir. 1996) (internal quotations and citations omitted). Defendant
      relies on the latter principle, noting that Plaintiff refers in his complaint to “CDCR’s Hep C management
24    policy & procedure.” Doc. No. 14 at 3. However, Plaintiff’s references are general in nature while
25    Defendant’s exhibits are quite specific. In this particular case, consideration of Defendant’s proffered
      exhibits would require the Court to expand the scope of the incorporation-by-reference doctrine beyond
26    its appropriate reach. Accordingly, the Court does not consider the proffered exhibits in ruling on the
      Defendant’s motion. Similarly, the Court finds it inappropriate to consider the exhibits proffered by
27    Plaintiff in support of his response to Defendant’s motion. See Doc. No. 28 at 19-37. Furthermore, the
      Court declines to convert Defendant’s motion to dismiss into a motion for summary judgment in order to
28    do so.
                                                         9
                                                                                            19cv346-MMA (JLB)
     Case 3:19-cv-00346-MMA-JLB Document 35 Filed 05/21/20 PageID.911 Page 10 of 10


1                                        CONCLUSION
2           Based on the foregoing, the Court DENIES Defendant Von Lintig’s motion to
3     dismiss.
4           IT IS SO ORDERED.
5     DATED: May 21, 2020                      __________________________________
                                               HON. MICHAEL M. ANELLO
6
                                               United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              10
                                                                          19cv346-MMA (JLB)
